Citation Nr: 0618497	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for liver disease.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, 
including as secondary to exposure to herbicides, and if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for liver 
disease and determined that the veteran had failed to submit 
new and material evidence to reopen a claim of service 
connection for a skin condition.  This matter also arises 
from a March 2003 rating decision that denied service 
connection for PTSD.  In a June 2004 statement of the case, 
the RO reopened the claim for service connection for a skin 
disorder and denied it on the merits.  

The issue of service connection for a skin disorder, 
including as secondary to exposure to herbicides, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In May 1981, the Board found that new and material 
evidence had not been presented to reopen a claim for service 
connection for a skin disorder on a direct basis.  

2.  In August 1984, the RO found that new and material 
evidence had not been presented to reopen a claim for service 
connection for a skin disorder, including chloracne, as a 
result of exposure to herbicides.  The veteran was notified 
of this decision and of his appellate rights by a letter 
dated September 7, 1984.  He did not appeal.  

3.  The evidence received since the May 1981 and August 1984 
decisions includes evidence which is neither cumulative nor 
redundant and raises a reasonable possibility of 
substantiating the claim for service connection for a skin 
disorder, including as a result of exposure to herbicides. 

4.  Elevated gamma-glutamyl-transferase (GGT) is a laboratory 
finding, not a disease or disability under VA law and 
regulations; it has not been shown that the veteran has any 
liver disability, associated with elevated GGT, of service 
origin.

5.  The veteran did not engage in combat with the enemy.  

6.  There is no credible supporting evidence of an in-service 
stressor.  


CONCLUSIONS OF LAW

1.  The May 1981 Board decision that found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a skin disorder on a direct basis 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2005).  

2.  The August 1984 RO rating decision that found that new 
and material evidence had not been presented to reopen a 
claim for service connection for a skin disorder, including 
chloracne, as a result of exposure to herbicides, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

3.   New and material evidence has been presented to reopen 
the claim of entitlement to service connection for skin 
disorder, to include as a result of exposure to herbicides.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

4.  The criteria for service connection for liver disease 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

5.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the duty to notify and assist with regard to 
the issue of whether new and material evidence has been 
received for a skin disability, including as a result of 
exposure to herbicides, has been met to the extent necessary 
to reopen the claim, such that any deficiency in this regard 
is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

With respect to the liver disease and PTSD claims, VA 
satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claims by the RO in December 2002 and April 2003.  The 
veteran was told of the requirements to establish a 
successful claim for service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board finds 
that the preponderance of the evidence is against the 
appellant's claims for service connection for liver disease 
and PTSD, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Roseburg Oregon VA Health Care System (HCS), the Portland 
Oregon VA Medical Center (VAMC), Wellness Incorporated, the 
Valley Medical Group, Dr. C.W. Campbell, Dr. G.A. Falk, and 
Dr. S.J. Russo.  The veteran was afforded appropriate VA 
examinations in September 2002.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.   See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.


Skin disorder

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2, 4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The veteran filed a claim for entitlement to service 
connection for a skin disease in February 1971, stating that 
he was treated for skin problems during service in January 
1970.  His service medical records showed that he gave a 
history of boils in May 1969.  The examiner reviewed this 
answer and considered it to be of no present medical 
significance.  In November 1969, the veteran complained of 
pain in the left ear.  There was slight redness, and he was 
prescribed cortisporin.  The service medical records 
disclosed no diagnosis of a skin disorder at any time, 
including upon separation examination in July 1970.

A post-service VA treatment record dated in January 1971 
showed that the veteran had lesions on the hands and face.  
Upon VA examination in March 1971, he was diagnosed as having 
onychomosis of the left index fingernail, tinea manis, and 
hyperhidrosis of the palmer and plantar surfaces.

In an April 1971 rating decision, the RO denied the veteran's 
claim.  The basis for that denial was that the service 
medical records were silent for skin disease during service, 
and the first evidence of a skin disorder was shown in 
January 1971.  The veteran did not appeal and the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Thereafter, he perfected an appeal of a May 1980 rating 
decision that denied reopening the claim.

In May 1981, the Board denied the claim for service 
connection for a skin disorder on a direct basis.  The reason 
for the denial was that the record lacked objective clinical 
notation of skin pathology during service.  It was noted that 
the evidence showed that the veteran was first treated for 
skin pathology beginning in December 1970, with subsequent 
treatment in 1973 and 1974.  See Statement from C.W. 
Campbell, D.C. dated June 17, 1980; Statement from E.L. 
Harlow, M.D. dated September 17, 1974, and treatment records.  
The Board decision became final.  38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1100.  

Contemporaneous to the May 1981 Board decision, the veteran 
filed a claim for entitlement to service connection for a 
skin disability based upon exposure to herbicides during 
service.  In a May 1982 rating decision, the RO denied 
service connection for a skin condition, as a result of 
exposure to herbicides, because no competent evidence of 
record indicated that the veteran suffered from a skin 
disease, chloracne, for which the presumption for exposure to 
herbicides applied.  Rather, the veteran was diagnosed as 
having lichen simplex chronicus and eczema.  The RO confirmed 
this decision in July 1982.  The veteran did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In July 1984, the veteran sought to reopen his claim for 
service connection for a skin disorder as a result of 
exposure to herbicides.  In August 1984, the RO again denied 
the claim, noting that the medical evidence was negative for 
a diagnosis of chloracne.  See VA treatment records, dated 
from 1979 to 1983, showing diagnoses of herpes simplex, 
dermatitis, eczema, and fungus infection.  The veteran did 
not appeal the decision and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

In January 1990, the veteran again sought to reopen his claim 
for service connection for a skin disorder as a result of 
exposure to herbicides.  By letter dated March 19, 1990, the 
RO notified him that in order to reopen his claim, he had to 
provide evidence showing that his claimed condition was 
incurred or aggravated during service.  The veteran did not 
respond, and the January 1990 claim is considered abandoned.  
See 38 C.F.R. § 3.158 (2005).  

Most recently, the veteran sought to reopen his claim for 
service connection for a skin disorder, including as a result 
of exposure to herbicides, in March 2002.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence has been submitted to reopen the 
veteran's claims for service connection on both a direct 
basis and as a result of exposure to herbicides.  In a 
statement dated in February 2004, Dr. Campbell stated that 
there was evidence that the veteran was exposed to Agent 
Orange "which is likely as not that his skin disorder began 
due to this exposure."  Gregory A. Falk, D.O. also stated in 
February 2004 that the veteran had eczematous and exfoliative 
dermatitis probably secondary to exposure to Agent Orange, 
and that this had been a chronic and ongoing process for the 
last 25 years following his return from Vietnam.  This 
evidence must be taken as credible, and furthermore, the 
Board is precluded from weighing the evidence when deciding 
whether to reopen a claim based upon submission of new and 
material evidence.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Both statements are new evidence since they were not of 
record when the final decisions disallowing the claims were 
rendered.  Both statements are also material evidence.  
Therefore, the veteran's claim for service connection for a 
skin condition, including as a result of exposure to 
herbicides, is reopened.  


Liver disease

The record is absent for any evidence that the veteran 
suffers from current liver disease.  The September 2002 VA 
medical examination acknowledged that the veteran has had 
elevated gamma-glutamyl-transferase (GGT) since approximately 
1990.  This examination included a hepatic profile, a chronic 
hepatitis profile including hepatitis B and C, alpha 
fetoprotein, ferritin and Pro-thrombin time, as well as a 
complete blood count (CBC).  The examiner's diagnosis was 
that the veteran had elevated liver functions studies, 
specifically GGT, which the examiner stated was of little 
significance at that time, although it should be monitored in 
the future.  The Board finds this medical opinion highly 
probative, as the basis of the opinion includes extensive 
laboratory tests and a review of the claims file.  Private 
medical records do not show a diagnosis of any liver disease, 
and merely confirm the findings of elevated liver function 
studies, i.e., GGT.  See Record from Valley Medical Group, 
dated February 1, 2002.

While the veteran claims that he suffers from liver disease, 
and infers that such is related to his service, as a layman 
he is not competent to provide evidence requiring medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the only competent 
evidence of record shows that the veteran does not suffer 
from current liver disease.  

Entitlement to service connection for disease or injury is 
limited to cases in which such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claims for service connection for 
liver disease must be denied because the first essential 
criterion for the grant of service connection, competent 
evidence of a disability for which service connection is 
sought, has not been met.  In the absence of proof of a 
current disease or injury, there can be no valid claim.  Id.  

Additionally, there is no competent medical evidence of 
record showing liver disease during service and no evidence 
showing that the veteran suffered from cirrhosis of the liver 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).    

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The Board regrets that a more 
favorable determination could not be made in this case.


Post traumatic stress disorder

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.  

The veteran was diagnosed with PTSD during a VA examination 
in September 2002.  Therefore, this case turns on the second 
required element listed above, the occurrence of an in-
service stressor.  The evidence required to establish the 
occurrence of an in-service stressor depends upon whether the 
veteran was engaged in combat with the enemy.  38 C.F.R. 
§ 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, '....Where...VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.'  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  The requisite additional evidence may be obtained 
from the veteran's service medical records or from other 
sources.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau at 395.  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, is insufficient to establish 
combat service.  See VAOPGCPREC 12-99 (Oct. 18, 1999); 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service).  
In this case, there is no evidence that the veteran engaged 
in combat with the enemy, nor does the veteran claim that he 
engaged in combat with the enemy.  Rather, he states that 
while he served as a military policeman in Vietnam, the base 
to which he was attached came under rocket and mortar attack 
on a weekly basis.  The September 2002 VA examination reports 
that the veteran did not recall anyone being hit by the 
alleged rocket and mortar attacks.  In light of the 
foregoing, the Board finds that the record does not 
sufficiently support a conclusion that the veteran personally 
engaged in combat with the enemy.  

Since the veteran did not engage in combat with the enemy, he 
bears the burden of advancing a stressor that can be verified 
to some extent, even though not as to every single detail.  
See 38 C.F.R. § 3.159(c)(2)(i) (2005); see also Pentecost v. 
Principii, 16 Vet. App. 124 (2002) (corroboration of every 
detail of a stressor, such as the veteran's direct personal 
involvement in the stressful incident, may not be necessary 
in some circumstances).  Presence in or near a combat zone 
and trauma experienced there, or other type of traumatic 
event, could, on a case-by-case basis, support service 
connection for PTSD, provided, however, there is sufficient 
corroboration that such incidents were indeed experienced by 
the veteran.  To do so, the veteran must provide information 
in sufficient detail, as to at least one such incident, to 
enable VA to corroborate the stressor.

Here, the veteran has failed to provide such information.  In 
a March 2003 letter, the RO requested that the veteran 
provide information regarding his claimed stressors in enough 
detail that the claimed stressors could be verified through 
the U.S. Armed Services Center for Research of Unit Records 
(now the U.S. Army and Joint Services Records Research Center 
(JSRRC)).  The RO provided the veteran with clear 
instructions as to what information was needed to verify the 
claimed stressors, including information as to the dates of 
the events (minimum month and year).  Failing to receive a 
response, the RO informed the veteran in April 2003 of the 
decision to deny his claim for PTSD.  

In his notice of disagreement, received in October 2003, the 
veteran failed to provide the requested specificity as to his 
claimed stressors, stating only that he was in Vietnam, at 
Camp Carter, Camp Tiensha, and the military hospital at 
Danang, and that his entire service in Vietnam was stressful.  
He said that rocket and mortar attacks occurred daily, and 
that one night the mess hall was hit.  He also reported that 
he provided security for the hospital, and saw injured 
personnel arriving daily.  In a communication received in 
April 2004, the veteran again failed to provide any further 
specificity as to the claimed stressors, stating that he was 
in the Republic of Vietnam, at the above mentioned locations, 
from August 1969, or earlier, to August 1970.  He also stated 
that at some unspecified date he was standing guard duty when 
there was a large explosion across the river.  

The last communication from the veteran is his substantive 
appeal, received in August 2004, in which he states that he 
was working on verification of his stressors and that he 
needed his service medical records.  The record shows that he 
was provided with copies of his service medical records in 
October 2004.  A letter from his representative in November 
2004 stated that the veteran "rests his appeal."  
Responsibility to provide sufficient information for VA to 
verify his claimed stressors lies with the veteran.  38 
C.F.R. § 3.159(c)(2)(i).  Even though he had ample notice of 
the importance to provide this information, and ample 
opportunity to do so, the veteran has not provided the 
requested information.  Therefore, VA has been unable to 
verify his claimed stressors.  While VA has a duty to assist 
the veteran in the development of his claim, the veteran has 
a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The non-combat veteran's own statements, standing alone, are 
insufficient proof of the occurrence of the claimed stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Nor can 
statements made by the medical examiner in the September 2002 
report provide proof of the occurrence of the claimed 
stressors.  See Moreau v. Brown, 6 Vet. App. 389, 396 (1993).  
Because evidence of record has failed to establish an 
essential element of the veteran's claim for service 
connection for PTSD, the occurrence of an in-service 
stressor, his claim must be denied.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER

New and material evidence having been presented, the claim 
for service connection for skin disorder is reopened.  

Entitlement to service connection for liver disease is 
denied.  

Entitlement to service connection for PTSD is denied.  




REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

As noted above, the veteran provided medical opinions from 
Drs. Falk and Campbell relating his current skin disorder(s) 
to service, including exposure to Agent Orange.  After 
reviewing the claims folder, a VA doctor in September 2002 
stated that it was "doubtful" that the veteran's skin 
disorder was related to any notable exposures.  However, the 
VA examiner provided no rationale for the opinion.  On 
remand, the veteran should be examined by a VA dermatologist 
so that an appropriate opinion may be rendered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a dermatologist.  The 
claims folder and a separate copy of this 
remand must be made available to and 
reviewed by the doctor in conjunction with 
the examination.  The doctor should 
indicate in the reports that the claims 
folder was reviewed.  All necessary tests 
should be conducted.

The dermatologist is asked to provide a 
diagnosis of all current skin disorders 
found to be present (i.e., fungus 
infection, psoriasis, chloracne, 
dermatitis, lichen simplex chronicus, 
eczema, herpes simplex, etc.)

The dermatologist is asked to provide 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any currently diagnosed 
skin disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the findings 
of slight redness of the left ear in 
November 1969, for which the veteran was 
prescribed cortisporin, and/or exposure to 
Agent Orange.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Then, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


